DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.  Claim(s) 1-17 is/are currently pending and considered below.

Election/Restrictions
Claim 18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 June 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the below must be shown or the feature(s) canceled from the claim(s).
Claim 1 – “the film”
Claim 5 - “a frame” and “a first film control element”
Claim 8 – “a bag”
Claim 10 – “a finger assembly”
Claim 13 – “a through passage”
Claim 16 – “a film support structure”
No new matter should be entered.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Supply handling assembly configured to support...and to feed” (being interpreted as the roll and the spindle, see Applicant’s drawing in FIG. 4. This does not apply to Claim 15 as it is modified by sufficient structure) in claim 1, and “First film control element operatively associated with the bag inlet” (being interpreted as the rear area of the bagging machine, see FIGs 5&6 and para [0040] of Applicant’s specification) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the film” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims, thus are likewise rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-9, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US 2017/0129632 A1 (Williams), and further in view of Kelemen US 6,779,321 B1 (Kelemen).
Regarding Claim 1, Williams discloses, A bagging machine comprising (FIG. 1, #20): 
a supply handling assembly (Claim 1) configured to support a supply of converted web material and to feed the converted web material (para [0032]) toward a bag loading area (FIG. 1, #23, para [0032]) of the machine, wherein the supply of converted web material comprises a plurality of individual bags (para [0032], bulk volume) connected in a continuous web with transverse perforations (para [0044], -separating perforations) extending at least partially along a transverse dimension (para [0044]) of the web to define openings of the individual bags (Abstract, para [0033, 38]); 
a bag loading assembly (FIG. 1, #22, para [0032]) configured to open individual bags of the continuous web as the web enters the bag loading area through a bag inlet (FIG. 1, #44, para [0038]), the bag loading assembly comprising: 

a bag opening assembly (FIG. 2, #70, [0043]) movable relative to the bag inlet and comprising: 
a second film control element  (FIG. 4, #92, [0048]) configured to engage a front side (FIG. 4, para [0048] – forward portion of retainer engages bags to include those of smaller cross-sectional opening) of the opening, 
a pressure plate (Claim 2) supporting the second film control element and configured to reciprocate relative to the bag inlet (FIG. 4, #52, para [0042]) for opening and closing the individual bags, and 
a fixed relationship to second film control element (92) and positioned to detect a presence of the film (para [0004], as previously disclosed in the prior art) between gripper portions (FIG. 4, #90, para [0049]) of the second film control element; and
a control system (FIG. 1, #32, para [0036]) in communication and configured to change an operational sequence (para [0036] – sequential operation) of the bag opening assembly (70).
Williams does not disclose, a sensor in communication and configured to change an operational sequence (para [0036] – sequential operation) of the bag opening assembly (70) based on data received from the sensor.
However, Kelemen teaches, a sensor (FIG. 3, #50, Col. 3, lines 51-55) in communication and configured to change an operational sequence (para [0036] – sequential operation) of the bag opening assembly (70) based on data received from the sensor (Col. 5, lines 33-38, Claim 9).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Williams and Kelemen before the effective filing date of the invention to modify the control system as disclosed by Williams (FIG. 1, #32, para [0036]) to include the sensor (FIG. 3, #50, Col. 3, lines 51-55) as taught by Kelemen, and since Kelemen (Col. 3. Lines 63-64) suggest that such a modification provides 

	Regarding Claim 2, as combined, Williams/Kelemen disclose the invention as previously claimed. Williams further discloses, wherein the control system (32) is configured to interrupt an opening sequence responsive to a determination (para [0036]) that the film (para [0004]) in not present between the gripper portions (90) of the second film control element (92) during the opening sequence.

	Regarding Claim 5, as combined, Williams/Kelemen disclose the invention as previously claimed.  Williams further discloses, wherein the at least one first film control element (FIG. 2, #80) comprises a pair of first fingers (FIG. 2, #82, para [0045]) moveably coupled to a frame (FIG. 8, #132, para [0055]) of the bagging machine such that the first fingers are positionable to extend transversely (para [0046]) across the bag inlet during a bag opening operation of the bagging machine.

Regarding Claim 6, as combined, Williams/Kelemen disclose the invention as previously claimed.  Williams further discloses, wherein at least a portion of each of the first fingers (82) is configured to move in a direction transverse (para [0046]) to the bag inlet between an extended position (para [0046]), in which the first fingers are extended into the opening of the bag, and a retracted position (para [0045] – rotation), in which the first fingers do not extend into the opening of the bag (para [0045] – may cooperate) when the bag is provided in the bagging area.

Regarding Claim 7, as combined, Williams/Kelemen disclose the invention as previously claimed.  Williams further discloses, wherein each of the first fingers (82) comprises a telescoping 

Regarding Claim 8, as combined, Williams/Kelemen disclose the invention as previously claimed.  Williams further discloses, wherein the first fingers (82) are moveable between a plurality of engaged positions (para [0045]) along a length of the bag inlet (44), in which the first fingers (82) extend into the opening of the individual bag during opening and closing of the individual bag (para [0047]), and at least one non-engaged position along the length of the bag inlet (44), in which the first fingers do not extend into a bag during advancement of the web to position a next bag (para [0035]) in the bag loading area (23).

Regarding Claim 9, as combined, Williams/Kelemen disclose the invention as previously claimed.  Williams further discloses, wherein the first fingers (82) are configured to move in symmetric opposition during opening of the bag (para [0046] – trapezoidal).

Regarding Claim 15, as combined, Williams/Kelemen disclose the invention as previously claimed.  Williams further discloses, wherein the supply handling assembly (Claim 1) includes a spindle (FIG. 1, see below diagram) configured to support a roll (FIG. 1, #24, para [0032]) of the converted web material.

    PNG
    media_image1.png
    540
    854
    media_image1.png
    Greyscale


	Regarding Claim 16, as combined, Williams/Kelemen disclose the invention as previously claimed.  Williams further discloses, wherein the supply handling assembly (Claim 1) includes a film support structure configured to support a fan-folded supply (para [0032]) of the converted web material.

	Regarding Claim 17, as combined, Williams/Kelemen disclose the invention as previously claimed.  Williams further discloses, wherein the pressure plate (FIG. 7, #74, para [0043]) comprises a resiliently compressible bumper (FIG. 7, #74) along a side of pressure plate facing the inlet.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Williams/Kelemen, and in further view of  Koyama et al. US 5,855,106 (Koyama).

Regarding Claim 3, as combined, Williams/Kelemen disclose the invention as previously claimed.  Williams further discloses, wherein the control system (32) is further configured and the gripper portions (90) of the second film control element (92).
Williams/Kelemen does not disclose, to generate an alert responsive to a determination that the film (para [0004]) in not present between the gripper portions (90) of the second film control element (92).
the film (para [0004]) in not present between the gripper portions (90) of the second film control element (92).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Koyama before the effective filing date of the invention to modify the control system as disclosed by Williams/Kelemen (Williams, FIG. 1, #32, para [0036]) to include a warning signal (Claim 9) as taught by Koyama; because Koyama teaches this structure that is known and beneficial  for alerting the operator that the bag is not in its proper place (Claim 9) and improves the effectiveness of operating the machine; thereby providing the motivation, to modify the control system as taught by Williams/Kelemen (Williams, 32) with the warning signal as taught by Koyama (Claim 9).

Regarding Claim 4, as combined, Williams/Kelemen disclose the invention as previously claimed.  Williams further discloses, wherein the control system (32) is further configured the gripper portions (90) of the second film control element (92).
Williams/Kelemen does not disclose, to re-start the opening sequence responsive to a determination that the film (para [0004]) in not present between the gripper portions (90) of the second film control element (92).
However, Koyama teaches, to re-start the opening sequence responsive (FIGS. 10-12, Col. 15, lines 29-31) to determine whether the film (para [0004]) in not present between the gripper portions (90) of the second film control element (92).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Koyama before the effective filing date of the invention to modify the control system as disclosed by Williams/Kelemen (Williams, FIG. 1, #32, para [0036]) to include a release of a stop command (FIGS. 10-12, Col. 15, lines 29-31) as taught by Koyama, and since Koyama  (FIGS. 10-12, Col. 15, lines 29-31) suggest that such a modification provides improved effectiveness due to the release of the stop command provided to the control system, Williams/Kelemen (William, 32); because Koyama teaches this structure .

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Williams/Kelemen, and in further view of DeCrane US 4,056,132 A (DeCrane).

Regarding Claim 10, as combined, Williams/Kelemen disclose the invention as previously claimed.  Williams further discloses, wherein the second film control element (92) comprises a finger assembly (FIG. 2, #s 92 - both, para [0045-46]) including a first gripper portion (90) and moveable and farther apart than in the closed position (para [0049]).
Williams/Kelemen does not disclose, a second gripper portion, the first gripper portion (90) moveable with respect to the second gripper portion between a closed position in which a contact surface of the first gripper portion (90) is positioned opposite a contact surface of the second gripper portion, and an open position in which the respective contact surfaces of the first and second gripper portions are farther apart than in the closed position (para [0049]).
However, DeCrane teaches, a second gripper portion (FIG. 1, #s 68 and70, Col. 2, lines 62-68) between a closed position in which a contact surface of the first gripper portion (90) is positioned opposite a contact surface (FIGS. 1 and 7, #s 30, Col. 2, lines 65-68 and Col. 3, lines 1-6) of the second gripper portion, and an open position in which the respective contact surfaces of the first and second gripper portions are farther apart than in the closed position (para [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of DeCrane before the effective filing date of the invention to modify the finger assembly as disclosed by Williams/Kelemen (Williams, 92 both) to include gripping pads (FIG. 1, #s 68 and70, Col. 2, lines 62-68) as taught by DeCrane, and since DeCrane (FIG. 1, #s 68 and70, Col. 2, lines 62-68) suggests that such a modification provides improved effectiveness due to gripping the bag tightly with the first gripper, 

Regarding Claim 11, as combined, Williams/Kelemen/DeCrane disclose the invention as previously claimed.  Williams further discloses, wherein the first gripper portion (FIG. 4, #90, para [0048]) is pivotally coupled to the pressure plate (FIG. 4, #74, para [0048]).


Regarding Claim 12, as combined, Williams/Kelemen/DeCrane disclose the invention as previously claimed.  Williams further discloses, wherein the finger assembly (92 both) is movably coupled to the pressure plate (FIG. 4, #74) for adjusting a location (para [0045-46]) of the gripper assembly (FIG. 4, #s 90, 92, 94) along a length of the pressure plate (74).

Regarding Claim 13, as combined, Williams/Kelemen/DeCrane disclose the invention as previously claimed.  Williams further discloses, wherein the first and second fingers (92 both) when the finger assembly (92 both) is in a closed configuration to define a through passage through the first and second fingers.
Williams/Kelemen does not disclose, respective sensor apertures configured to at least partially align when the finger assembly (92 both) is in a closed configuration to define a through passage through the first and second fingers (92 both).
However, DeCrane further teaches respective sensor apertures (FIG. 3, #s 80 and 82, Col. 3, lines 13-18) configured to at least partially align when the finger assembly (92 both) is in a closed configuration to define a through passage through the first and second fingers (92 both).
.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over, as combined, Williams/Kelemen/DeCrane, and in further view of Alspaugh US 10,836,525 B1 (Alspaugh).


Regarding Claim 14, as combined, Williams/Kelemen/DeCrane disclose the invention as previously claimed.  DeCrane further teaches, a sensor such that a line of sight of the sensor aligns with the through passage (#s 80 & 82).
Williams/Kelemen/DeCrane do not expressly disclose, an optical sensor.
However, Alspaugh teaches, an optical sensor (FIG. 4, #146, Col. 3, lines 44 – 61).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Alspaugh before the effective filing date of the invention to substitute the sensor as disclosed by Williams/Kelemen/DeCrane (Williams, 50) with the optical sensor (FIG. 4, #146, Col. 3, lines 44 – 61) as taught by Alspaugh, and since Alspaugh suggest that the substitution would have yielded predictable results of detecting the presence or absence of a bag; because Alspaugh teaches this structure that is known and beneficial, thereby providing the motivation, to substituted the sensor as taught by 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure. Davis US-4996819-A, Gates et al. US-20060162291-A1, and Braheir et al. US-20040022569-A1 cited for bagging machine, bag opening assembly, and sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        15 Jun 2021

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731